DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed, 07/29/2022, in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
Response to Amendment / Arguments
The response, filed 05/11/2022, has been entered. Claims 1-17 are pending. Applicant’s arguments regarding claims 1-17 have been fully considered but are moot due to an examiner’s amendment and notice of allowability contained herein.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Lacenere on 08/08/2022.
The application has been amended as follows:
Claims:
Claim 1. (Currently Amended) A thrombelastography device, comprising: a fixed support part, a movable support part, and a connection part; wherein 
	the connection part comprises a first fixing connection member and a second fixing connection member; 
	the first fixing connection member is fixedly connected to the fixed support part; 
	the second fixing connection member is fixedly connected to the movable support part; 
	the first fixing connection member is connected to the second fixing connection member in a downward point contact fashion of the second fixing connection member on the first fixing connection member, such that the first fixing connection member and the second fixing connection member can rotate relative to each other; 
	the movable support part is fixedly connected to a supported object supported by the bracket;
	when driven by the supported object, the movable support part rotates relative to the fixed support part by means of the downward point contact of the second fixing connection member on the first fixing connection member, the downward point contact being the only point contact between the fixed support part and the movable support part;
	wherein the movable support part is of a regular quadrangular frame structure having a through hole in the middle, and comprises a first crossbeam, a second crossbeam, a first longitudinal beam and a second longitudinal beam, wherein the first crossbeam is fixedly connected to the second fixing connection member; the fixed support part passes through the through hole in the movable support part, and is connected to the first crossbeam of the movable support part by means of the connection part; and the second crossbeam of the movable support part is fixedly connected to the supported object; and
	wherein the supported object is a rotational shaft which is configured to drive the movable support part to rotate under the driving force of a measured blood.

Claim 2, Line 1: changed “The bracket according to” to --The device according to--.

Claim 3, Line 1: changed “The bracket according to” to --The device according to--.

Claim 4, Line 1: changed “The bracket according to” to --The device according to--.

Claim 5, Line 1: changed “The bracket according to” to --The device according to--.

Claim 6, Line 1: changed “The bracket according to” to --The device according to--.

Claim 7, Line 1: changed “The bracket according to” to --The device according to--.

Claim 8, Line 1: changed “The bracket according to” to --The device according to--.

Claim 9: Cancelled.

Claim 10: Cancelled.

Claim 11, Line 1: changed “to claim 10” to --to claim 1--.

Claim 13: Cancelled.

Claim 14: The device according to claim 1, wherein 
	the fixed support part includes a horizontal crossbeam that extends through [[a]] the through hole in the movable support part, and 
	the first crossbeam of the movable support part 

Claim 15, Line 1: changed “The bracket according to” to --The device according to--.

Claim 16, Line 1: changed “The bracket according to” to --The device according to--.

Claim 16, Line 4: changed "a through hole" to --the through hole--.

Claim 17, Line 1: changed “The bracket according to” to --The device according to--.

Allowable Subject Matter
Claims 1-8, 11-12, and 14-17, as amended above, are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a thrombelastography device, comprising: a fixed support part, a movable support part, and a connection part; wherein the first fixing connection member is connected to the second fixing connection member in a downward point contact fashion of the second fixing connection member on the first fixing connection member, such that the first fixing connection member and the second fixing connection member can rotate relative to each other; when driven by the supported object, the movable support part rotates relative to the fixed support part by means of the downward point contact of the second fixing connection member on the first fixing connection member, the downward point contact being the only point contact between the fixed support part and the movable support part; wherein the movable support part is of a regular quadrangular frame structure having a through hole in the middle, and comprises a first crossbeam, a second crossbeam, a first longitudinal beam and a second longitudinal beam, wherein the first crossbeam is fixedly connected to the second fixing connection member; the fixed support part passes through the through hole in the movable support part, and is connected to the first crossbeam of the movable support part by means of the connection part; and the second crossbeam of the movable support part is fixedly connected to the supported object; and wherein the supported object is a rotational shaft which is configured to drive the movable support part to rotate under the driving force of a measured blood.
Regarding claims 2-8, 11-12, and 14-17: These claims are allowable due to at least their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856